Citation Nr: 1526630	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in Philadelphia, Pennsylvania


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for VA purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to March 1966.  He died in May 1986.  The Appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office's Insurance Center (RO) which, in pertinent part, determined that the Appellant was not the Veteran's surviving spouse for VA purposes.  In July 2014, the Appellant was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in June 1970.  

2.  The Veteran died in May 1986.  

3.  The Appellant remarried in February 1988 and is currently married. 




CONCLUSION OF LAW

The Appellant is not the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3), 5107 (West 2014); 38 C.F.R. § 3.50(b) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts are not in dispute.  Resolution of the Appellant's appeal is dependent on interpretation of the law and regulations pertaining to who may be considered to a veteran's surviving spouse for VA purposes.  As will be shown below, the Board finds that the Appellant has remarried; is currently married to her second husband; and may not therefore be considered as the Veteran's surviving spouse for VA purposes.  As no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368(2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  


II.  Status as Surviving Spouse

The term "surviving spouse" means a person who was the spouse of a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

In her undated Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534), the Appellant reported that: she had married the Veteran in June 1970; the Veteran died in May 1986; she subsequently remarried in February 1988; and she remained married to her second husband.  At the July 2014 Board hearing, the Appellant testified that she was currently married to her second husband.  

The Appellant is currently married to her second husband.  Therefore, the Appellant may not be considered as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Thus, under the general definition of a surviving spouse, once the appellant married her second husband, she no longer had the status of a surviving spouse of the Veteran for purposes of VA benefits. 

The only exceptions to the aforementioned classification are those provided in 38 C.F.R. § 3.55, none of which the appellant in this case currently meets.  In this case, the appellant's subsequent marriage was not void or annulled. 38 C.F.R. § 3.55(a)(1).  Additionally, at the time of the appellant's marriage to her second husband, in 1988, she was not 57 years or older. 38 C.F.R. § 3.55(a)(10). 

The law is dispositive of the issue on appeal, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement).  Although the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable. 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Based on the undisputed facts of this case, the appellant cannot currently be recognized as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits. 


ORDER

The appellant may not be recognized as the Veteran's surviving spouse for VA purposes.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


